DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskaran et al. (WO 2015097468A1).
Regarding claim 1, Bhaskaran discloses (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses an optical device comprising a layer structure with a reflector 12, a spacer 14 which is transmissive to light and arranged above the reflector, and a phase change material (PCM) 10 arranged above the spacer and having at least two reversibly switchable states, in which the PCM exhibits two different values of refractive index, wherein the reflector, the spacer and the PCM are successively stacked along a stacking direction of the layer structure, a controller 19 configured to apply a voltage to the layer 18 used as the covering layer and upper electrode as well as the layer 14 used as the spacer and lower electrode, so as to heat the PCM and thereby change a refractive index and/or an absorption of said PCM.  Bhaskaran discloses all the claimed limitations except that the optical reflector and the spacer are thermally conducting, a heating element opposite to the PCM with respect to the reflector, the layer structure being configured so as to electrically insulate the PCM from the heating element, while the heating element is in thermal communication with the PCM via the reflector and the spacer.  However, Bhaskaran teaches another way of heating wherein the PCM 50 forms a layer structure sandwiched between two thin optically transmissive layers 52 and 54.  The PCM can be heated 
Regarding claim 2, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that a thickness of the spacer 14 is between 10nm and 250nm and a thickness of the PCM 10 is less than 100 nm, preferably less than 10 nm, such as 6 or 7 nm.  Bhaskaran does not disclose the thickness of the reflector.  However, it is well within the knowledge of those skilled in the art to configure the thickness of the reflector in nanometer or micrometer level according to the range of the thickness of the spacer and PCM layer, and the specific range of the thickness is a conventional selection made by those skilled in the art according to the dimension of the device and requirement of thermal conduction performance.  Therefore, it is obvious to one of ordinary skill in the art to selecting the thickness of the reflector for the purpose of maximizing the thermal conduction performance.
Regarding claim 3, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except for a lateral dimension of the layer structure.  However, it is well within the knowledge of those skilled in the art to configure the thickness of the device according to the thickness of the spacer and PCM.  Therefore, it is obvious to one of ordinary skill in the art to selecting the thickness of the device for the purpose of maximizing the thermal conduction performance.

Regarding claim 5, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that the controller 19 is configured to apply a current and/or a voltage to the heating electrode to energize the heating element, so as to heat the PCM and thereby reversibly change a refractive index and/or an absorption of said PCM, the healing element being a resistive heating element. 
Regarding claim 6, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except for a conducting layer in which the heating element is intercalated.  However, it is well within the knowledge of those skilled in the art to perform temperature control by the heating element intercalated in the electrically conducting layer.  Furthermore, the additional features of the layer structure level do not present new and unexpected technical result.  Therefore, it is obvious to one of ordinary skill in the art to implement the conducting layer for the purpose of maximizing the thermal conduction performance.
Regarding claim 7, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses a temperature control feedback system, the controller controls the PCM to reversibly change phase, and applies at least two distinct heat pulses according to different extents of phase change. 

Regarding claim 9, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that the PCM may be Ge2Sb2Te5; GeTe; and Ag3In4Sb76Te17.
Regarding claim 10, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that the thickness of the PCM is 6 or 7 nm.
Regarding claim 11, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except that the heating elements comprises one or more of the following NiCrSi, NiCr, W, TiW, Pt, Ta, Mo, Nb and Ir.  However, it is well within the knowledge of those skilled in the art that these are conventional heating elements.  Therefore, it is obvious to one of ordinary skill in the art to implement the above compositions for the purpose of implementing a heating element.
Regarding claim 12, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that a set of reflectors are formed on the substrate 20, a set of spacers 24 are formed on corresponding reflectors, a set of PCMs are formed above corresponding spacers, thereby forming a pixel array, each of the PCMs has at least two, reversibly switchable states, in which it exhibits two different values of refractive index, the heating elements are formed to correspond to each of the PCMs, and the controller is configured to energize the heating elements, so as to change the temperature of the PCMs, the PCM may be heated by an electrically conducting material formed on either or both sides of the layer structure, the reflector is made of Platinum or Aluminum.  It is within the knowledge of one skilled in the art to provide an electrically insulating material between the electrically conducting material and the reflector, when a heating electrode is provided at a side of the reflector.  In addition, it is within the knowledge of one skilled in the art to configure reflector 12 
Regarding claim 13, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that multiple set of layer structures form a set of pixels.
Regarding claim 14, Bhaskaran discloses (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses a display device so as to form a set of pixels, wherein each of the pixels includes a phase change material or PCM having at least two reversibly switchable states, in which the PCM 10 exhibits two different values of retractive index, a controller configured to energize any of the pixels, so as to independently heat a PCM of said any of the pixels and thereby reversibly change a refractive index and/or an absorption thereof, and an arrangement of pairs of electrodes 24 and 26, each of the pairs of electrodes heat one of the pixels, so as for each of the pixels to be individually addressable by the controller in the display device.  Bhaskaran discloses all the claimed limitations except for a heating element electrically insulated from the PCM and in thermal communication with the PCM in the layer structure, and wherein each of the pairs of electrodes in electrical communication with a heating element of one of the pixels.  However, Bhaskaran teaches another way of heating wherein the PCM 50 forms a layer structure sandwiched between two thin optically transmissive layers 52 and 54.  The PCM can be heated by the layers 52 and 54.  The heating can be performed by providing a heater adjacent to the PCM, or the PCM may be heated by a transparent electrically conducting layer formed on either or both sides of the layer structure (see page 9 lines 7-27 in the description and Fig. 10). Khasbaran’s heating configuration performs the same function as claimed, both for performing conductive heating of the PCM by providing a heating layer at the outside of the layer structure.  In addition, it is within the knowledge of one skilled in the art to configure the heating element to be electrically insulated from the PCM and in electrical communication with the pairs of electrodes in order to achieve thermal 
Regarding claim 15, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except that each of the pairs of electrodes are in electrical communication with the heating element of one of the pixels through a via.  However, it is well within the knowledge of those skilled in the art to make elements of different layers in electrical communication through a via.  Therefore, it is obvious to one of ordinary skill in the art to implement a via for the purpose of essential electrical communications between the layers.
Regarding claim 16, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except that the via is in electrical contact with a drain terminal of a thin-film transistor (TFT).  However, it is common knowledge to those skilled in the art that TFT is a conventional addressable element and to control the pairs of electrodes of each pixel by TFT.  Therefore, it is obvious to one of ordinary skill in the art to implement a TFT for the purpose of controlling the pairs of electrodes of each pixel.
Regarding claim 17, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except that the reflector being electrically conducting whereby a current passing through the heating element can be drained through the optical reflector.  Khasbaran further discloses that that the reflector is made of Platinum or Aluminum.  It is common knowledge to those skilled in the art to make the heating elements in electrical communication with the reflector through a via and drain the current through the reflector.  Therefore, it is obvious to one of ordinary skill in the art to implement a via for the purpose draining the current through the reflector.
Regarding claim 18, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses all the claimed limitations except that the reflector being electrically conducting whereby a current passing through the heating element can be drained through the common electrode.  However, 
Regarding claim 19, Bhaskaran discloses (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) discloses a method for controlling an optical device comprising repeatedly providing voltage, via the controller, to a heating element of said optical device, so as to heat a PCM, to reversibly change a refractive index and/or an absorption of the PCM. 
Regarding claim 20, Bhaskaran (see page 2 line 27 - page 9 line 27 in the description and Figs. 1-10) further discloses that the heating element is heated by the controller according to the time-heat curve, thereby reversibly changing the state of the PCM.  Bhaskaran does not disclose the relationship between a phase change temperature, and a melting temperature and a crystallization temperature.  However, the relationship between a phase change temperature, and a melting temperature and a crystallization temperature is common knowledge in the art.  Therefore, it is obvious to one of ordinary skill in the art to apply relationships between a phase change temperature, and a melting temperature and a crystallization temperature for application specific purpose.

Response to Arguments
Applicant's arguments filed on 3/10/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that it would not be obvious to combine the transmissive embodiment of Bhaskaran with the reflective embodiment of Bhaskaran, and that Figures 10(c), 10(d) and 10(e) of Bhaskaran teach the principle of postioning a heater on the outside of a stack in all circumstances.  The Examiner disagrees.  Bhaskaran discloses all the claimed limitations except that the optical reflector and the spacer are thermally conducting, a heating element opposite to the PCM with respect to the reflector, the layer 50 forms a layer structure sandwiched between two thin optically transmissive layers 52 and 54.  The PCM can be heated by the layers 52 and 54.  The heating can be performed by providing a heater adjacent to the PCM, or the PCM may be heated by a transparent electrically conducting layer formed on either or both sides of the layer structure (see page 9 lines 7-27 in the description and Fig. 10). Bhaskaran’s heating configuration performs the same function as claimed, both for performing conductive heating of the PCM by providing a heating layer at the outside of the layer structure.  In addition, it is within the knowledge of one skilled in the art to configure reflector 12 and the spacer 14 to be thermally conducting in order to achieve thermal conduction.  Therefore, it is obvious to one of ordinary skill in the art to implement a heating element opposite to the PCM for the purpose of thermal conducting.


Other Information/Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JACK DINH/
Primary Examiner, Art Unit 2872
3/25/21